                                         Case 4:18-cv-01327-HSG Document 115 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT SCOTT FEAMSTER,                            Case No. 18-cv-01327-HSG
                                   8                    Plaintiff,                         ORDER DENYING ADMINISTRATIVE
                                                                                           MOTION TO RESCHEDULE
                                   9             v.                                        SETTLEMENT CONFERENCE AND
                                                                                           APPOINT ATTORNEY
                                  10     GACO WESTERN, LLC,
                                                                                           Re: Dkt. No. 113
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 23, 2021, Plaintiff filed an administrative motion seeking to reschedule the

                                  14   settlement conference set for March 30, 2021 until after the Court appoints an attorney or until

                                  15   Plaintiff has retained an attorney. Dkt. No. 113. The Court DENIES the request to appoint an

                                  16   attorney and the request to reschedule the settlement conference. The parties shall be prepared to

                                  17   proceed with the settlement conference as scheduled on March 30, 2021. The Court encourages

                                  18   both parties to continue to engage in good faith and with open minds at the settlement conference

                                  19   in this substantially narrowed case.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 3/23/2021

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
